Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 06/23/2022, in which claim 1, 8 and 14 have been amended, claims 1-19 are presented for the examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 


Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 8 and 14, specifically for limitation, “an indication of an age of a last complete backup for the database service” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant respectfully submits that the cited and relied upon Chopra fails to disclose or even suggest, at least, the claimed aspects of a system to "determine, based on an analysis of a combination of the received information, a type of backup strategy to instruct the database service to perform, the analysis including: determine, based on an indication of an age of a last complete backup for the database service, the type of backup strategy to instruct the database service to perform, where a complete backup is instructed in an instance the age of the last complete backup is greater than a first threshold; determine, based on a ratio of a total data size of a database of the database service and a size of changed data since the last complete backup, the type of backup strategy to instruct the database service to perform, where a delta backup of the database service is instructed in an instance the ratio is less than a second threshold; and determine, based on an indication of a number of data units changed since the last complete backup, the type of backup strategy to instruct the database service to perform, where a complete backup is instructed in an instance the number of data units changed since the last complete backup is greater than a third threshold value and a delta backup of the database service is instructed in an instance the number of data units changed since the last complete backup is less than the third threshold"

Response:
Examiner respectfully disagrees.  Since, details are not provided on how the analysis is used for a combination of the received information (Age of last complete backup, the size of changed data and a change in number of data units) to determine the type of backup performed, examiner is interpreting the change in data from last backup is determined by comparison of last backup to the present data. 

Chopra discloses of various rules for backing up the data. Various rules are generated based on the combination of the metrics calculated, an indication of number of data units changed since the last complete backup (Table C, Col. 13, lines 11-15, Col. 15, lines 21-30, total backup size is considered as size of changed data, Col. 7, lines 39-41, “The details for an impending backup may similarly include a count of a number of blocks to be backed up during the impending backup, a size of the impending backup (e.g., number of bytes)”, “These systems and techniques allow the backup application to be aware of the type of backup to perform on the basis of the data change with respect to the last or previous backup. In an embodiment, there can be an initial full backup. For each subsequent backup, a data change rate is calculated with respect to the last backup. If the data change rate is relatively small, an incremental backup is performed. If the data change rate is somewhat greater, a differential backup is performed. If the data change rate is quite large, a full backup is performed.”), and an indication of a ratio of total data size of a database (Fig. 7, step 720, Col. 14, lines 47-55, “ the number of blocks to be backed up in the impending backup is divided by the number of blocks backed up in the last backup.”, “the number of blocks to be backed up in the impending backup” is interpreted as a size of changes data since the last complete backup and “the number of blocks backed up in the last backup” is interpreted as total data size of a databased of the database service).
Therefore, examiner believes the combination of Haustein and chopra teach each and every limitations.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US 10,838,912, referred herein after Chopra) in view of Haustein et al. (US 9,519,432, referred herein after Haustein).



As per claim 1, 8, 14, Chopra discloses a system comprising: a memory storing processor-executable program code; and a processor to execute the processor-executable program code in order to cause the system to: 
receive, from a database service executing on a cloud infrastructure, information indicating metrics regarding backups for the database service (Fig. 5, step 510, backup rules 256, Fig. 7, step 715, Col. 13, lines 48-63, Col. 14, lines 31-39);
determine, based on an analysis of a combination of the received information, a type of backup strategy to instruct the database service to perform, (Fig. 5, step 550, Col. 14, lines 56-67, Col. 15, lines 1-20, “based on the evaluation, one of a full backup level or a non-full backup level is selected for the impending backup of the source. There can be two types of non-full backup levels including an incremental backup level and a differential backup level.”); the analysis including:
determine, based on a ratio of a total data size of a database of the database service and a size of changed data since the last complete backup, the type of backup strategy to instruct the database service to perform, where a delta backup of the database service is instructed in an instance the ratio is less than a second threshold; and (Fig. 7, step 710, 715, 720, Col. 14, lines 47-55, ratio is calculated as claimed); 6Application No.: 16/870,200 Amendment and Response to May 25, 2022 Final Office Action
determine, based on an indication of a number of data units changed since the last complete backup, the type of backup strategy to instruct the database service to perform, where a complete backup is instructed in an instance the number of data units changed since the last complete backup is greater than a third threshold value and a delta backup of the database service is instructed in an instance the number of data units changed since the last complete backup is less than the third threshold; and (Col. 15, lines 49-61, “receiving an indication to perform a backup of a source; after the receiving the indication and before performing the backup, calculating a degree of change of the source since a last backup of the source; comparing the calculated degree of change to the threshold degree of change; if the calculated degree of change falls below the threshold degree of change, performing the backup using the non-full backup level; and if the calculated degree of change falls exceeds the threshold degree of change, performing the backup using a full backup level”);
issue, in response to the determination, an instruction to the database service to execute the determined type of backup (Fig. 5, step 545, Col. 15, lines 14-19).

Chopra does not specifically discloses determine, based on an indication of an age of a last complete backup for the database service, the type of backup strategy to instruct the database service to perform, where a complete backup is instructed in an instance the age of the last complete backup is greater than a first threshold;

However, Haustein discloses determine, based on an indication of an age of a last complete backup for the database service, the type of backup strategy to instruct the database service to perform, where a complete backup is instructed in an instance the age of the last complete backup is greater than a first threshold (Fig. 2, step S200, S260, , [0030]- [0032], “the method for performing automated and self-adjusting backup operations, a date and time of the last backup operation for a data block is determined, in process S200…..  In process S260, a result of the comparison performed in process S250 is analyzed and, based on that analysis, backup analytics module 118A, 118B, 118C identify the type of backup operation to be performed.);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Haustein’s method of self-adjusting backup operations into Chopra’s method intelligent selection of backup levels because one of the ordinary skill in the art would have been motivated to avoid vulnerability of changes in large volumes of primary data if the next backup schedule is not scheduled for an extended period. 


As per claim 2, 9, 15, Chopra discloses the system of claim 1, wherein the processor is further configured to execute the processor-executable program code in order to cause the system to query the database service for the information indicating metrics regarding backups for the database service (Col. 14, lines 29-46, wherein the backup metrics (number of blocked changed) is queried as claimed).

As per claim 3, 10, 16, Chopra discloses the system of claim 1, wherein the determination of the type of backup strategy to instruct the database service to perform is executed in advance of an execution of a data backup of the database service (Fig. 5, step 545, Col. 15, lines 14-19).


As per claim 4, 11, 17, Chopra discloses the system of claim 1, wherein the determination of the type of backup strategy to instruct the database service to perform is adjusted in response to a varying workload of the database service (Table A, Col. 4, lines 12-22, wherein they type of backup (Full or incremental) is decided based the amount of changed data (i. e. workload)).

As per claim 5, Chopra discloses the system of claim 4, wherein the system is a backup service that interfaces with the database service (Col. 5, lines 64-67, Col. 6, lines 1-12).

As per claim 6, 12, 18, Chopra discloses the system of claim 1, wherein the information indicating metrics regarding backups for the database service query is representative of an actual state of the database service (Col. 13, lines 48-63, Col. 14, lines 31-39, Col. 4, lines 12-22).

As per claim 7, 13, 19, Chopra discloses the system of claim 1, wherein the determination of the type of backup strategy to instruct the database service to perform is further based on a time to complete a recovery process for the database service (Table A, Col. 4, lines 12-22, wherein they type of backup (Full or incremental) is decided based the amount of time as shown in table).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Pascale teaches a method of performing selective backup operations.
Schefe teaches a system includes reception of a command to recover a database to a point in time, determining a log backup which covers the point in time, determination of a sequence identifier associated with the log backup, collection of log backups which are older than the determined log backup and associated with the sequence identifier, and a data backup associated with the sequence identifier, and execution of a recovery of the database based on the determined log backup and the collected log backups and data backup.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114